IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1533
                               Filed December 7, 2022


IN THE INTEREST OF X.M. and B.M.,
Minor Children,

S.M., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Floyd County, Karen Kaufman Salic,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Judith M. O’Donohoe of Elwood, O’Donohoe, Braun & White, Charles City,

for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Mark A. Milder of Mark Milder Law Firm, Denver, attorney and guardian ad

litem for minor children.



       Considered by Vaitheswaran, P.J., and Ahlers and Buller, JJ.
                                           2


BULLER, Judge.

       The father of B.M. and Xe.M., born in 2020 and 2021, appeals the

termination of his parental rights. We view his petition as raising the following

arguments: (1) the State failed to prove the statutory grounds for termination,

(2) termination is not in the best interests of the children, (3) the mother’s custody

of the children and the father’s bond with the children preclude termination, (4) the

juvenile court judge should have recused herself due to bias, and (5) the court

should wait until resolution of his criminal appeal to decide whether to terminate

his parental rights. We reject all of the father’s arguments on appeal and affirm.

   I. Background Facts and Proceedings

       We set out the factual background when we affirmed B.M.’s child-in-need-

of-assistance (CINA) adjudication.       See In re B.M., No. 21-0820, 2021 WL

3661402, at *1 (Iowa Ct. App. Aug. 18, 2021). Briefly, the father and mother here

are also the parents of Xa.M. Id. Xa.M. died in August 2019 after sustaining an

injury while in the father’s sole care. “Law enforcement became involved because

examination of [Xa.M.] revealed skull fractures, retinal hemorrhaging, and brain

damage. Medical personnel . . . concluded the injuries were caused by non-

accidental trauma consistent with abuse.” Id. The father told law enforcement “he

was walking with the child and fell in the kitchen, hitting the counter and then falling

with his full body weight on the child.” Id.

       The father was arrested in March 2020 and charged in Xa.M.’s death. In

April, the district court granted the father pre-trial release on bond, with the

condition he have no unsupervised contact with minor children. The father and

mother continued their romantic relationship, and B.M. was born in August 2020.
                                         3


To satisfy the terms of his pre-trial release, the father moved out of the home he

shared with the mother prior to B.M.’s birth. B.M. was removed from the parents’

custody and care shortly after birth and later adjudicated in need of assistance. In

May 2021, the juvenile court returned B.M. to the mother’s home and allowed the

father supervised visitation. Xe.M. was born in October 2021. Xe.M. was also

adjudicated in need of assistance shortly after birth; the court removed the child

from the father’s custody and care, transferred sole custody to the mother for

placement in her home, and allowed the father supervised visitation.

       Meanwhile, the father’s criminal trial began in January 2022, after which the

jury found him guilty of involuntary manslaughter and child endangerment resulting

in death. In returning a guilty verdict for involuntary manslaughter, the jury found

the following elements beyond a reasonable doubt, based on the marshaling

instruction:

             1. On or about . . . August 2019, the defendant recklessly
       committed the crime of assault against [Xa.M.].
             2. The defendant did the act in a manner likely to cause death.
             3. When the defendant committed the assault, the Defendant
       unintentionally caused the death of [Xa.M.], a child.

The jury found the following elements for child endangerment resulting in death:

             1. On or about . . . August 2019, in Floyd County, Iowa, the
       defendant was the parent or a person having custody or control of
       [Xa.M.].
             2. [Xa.M.] was under the age of fourteen years.
             3. The defendant acted with knowledge that he was creating
       a substantial risk to [Xa.M.]’s physical health or safety.
             4. The defendant’s act resulted in the death of [Xa.M.].

At sentencing, the manslaughter conviction merged into the child-endangerment-

resulting-in-death conviction, and the court sentenced the father to a term of

incarceration not to exceed fifty years with a mandatory minimum of fifteen years.
                                         4


He filed a notice of appeal, which was pending at the time of the termination

hearing.

       After sentencing, separate petitions were filed in April 2022 to terminate the

father’s parental rights. The juvenile court held the termination hearing on August

30. The mother testified she and the children have had no contact with the father

since he was taken into custody in April. The mother also testified she has a new

boyfriend and is ready for herself and the children to move on without the father.

The father testified he has no intention of interfering with the mother’s new

relationship. After the hearing, the court terminated the father’s rights to both

children under Iowa Code section 232.116(1)(h) and (j). The CINA adjudication

continued as to the mother, with the juvenile court pointing to the mother’s belief

the father “does not pose a risk to the children” as the sole protective concern for

the children in her care. (She is not part of this appeal.) The father appeals.

   II. Standard of Review

       We generally review an order to terminate parental rights de novo. In re

Z.K., 973 N.W.2d 27, 32 (Iowa 2022). “We are not bound by the juvenile court’s

findings of fact, but we do give them weight, especially in assessing the credibility

of witnesses.” Id. (quoting In re D.W., 791 N.W.2d 703, 706 (Iowa 2010)). When

a specific issue requires a different standard of review, we discuss that standard

with the issue below.

   III. Three-Step Analysis

       We begin with our three-step analysis for considering termination of

parental rights under Iowa Code chapter 232 (2022). See In re A.B., 957 N.W.2d

280, 294 (Iowa 2021).
                                          5


        A. Statutory Grounds for Termination

        “First, we must determine ‘whether any ground for termination under section

232.116(1) has been established.’” Id. (quoting In re M.W., 876 N.W.2d 212, 219

(Iowa 2016)).        The juvenile court relied on sections 232.116(1)(h) and

232.116(1)(j), and we find both grounds supported by the record.

        Section 232.116(1)(h) allows the juvenile court to terminate parental rights

if it finds all of the following:

                (1) The child is three years of age or younger.
                (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
                (3) The child has been removed from the physical custody of
        the child’s parents for at least six months of the last twelve months,
        or for the last six consecutive months and any trial period at home
        has been less than thirty days.
                (4) There is clear and convincing evidence that the child
        cannot be returned to the custody of the child’s parents as provided
        in section 232.102 at the present time.

The father challenges the third and fourth elements, whether the children were

properly removed from his custody for the required time and whether there is

sufficient evidence the children could not be returned to his custody. Iowa Code

§ 232.116(1)(h)(3), (4). We are not persuaded by either challenge.

        As to whether the children were properly removed for the required time, the

juvenile court entered orders explicitly removing both children from the father’s

custody shortly after birth, and removal from the father has been continuous for

well over six months prior to the termination hearing. The fact that B.M. was later

returned to the mother’s custody and Xe.M. was never removed from the mother’s

custody is immaterial. Our supreme court has interpreted the use of “parents” to

include the singular, concluding section 232.116(1) does not “prevent termination
                                        6


of the noncustodial parent’s rights when the children are placed in the separate

home of the other parent.” In re N.M., 491 N.W.2d 153, 156 (Iowa 1992); see also

In re M.S., 889 N.W.2d 675, 686–87 (Iowa Ct. App. 2016) (finding the interpretation

of “parents” to include one parent “aids the State in this case in establishing the

third element of Iowa Code section 232.116(1)(h)(3) which requires proof the child

was removed from the parents’ home, or a parent’s home,” for the required time);

contra In re C.F.-H., 889 N.W.2d 201, 205–08 (Iowa 2016) (finding a child was not

“removed” for purposes of section 232.116(1) when the child was allowed to

remain in the mother’s home with no formal removal order).

      As to whether there was sufficient evidence the children could not be

returned to the father’s custody, the father was in prison on the date of the

termination hearing.   The father’s petition, without citation to legal authority,

appears to suggest we should analyze the possibility that the children could

someday be returned to his custody if his felony convictions are reversed on

appeal. We find the father’s failure to cite authority waived the argument. See

Iowa R. App. P. 6.903(2)(g) (“Failure to cite authority in support of an issue may

be deemed waiver of that issue.”). Even if the father preserved this argument for

our consideration, our supreme court has foreclosed such an analysis, finding that

the statutory language “at the present time” refers to the date of the termination

hearing. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014). Sensibly, the law

focuses on whether the children could be returned to parental custody at the time

of the hearing, rather than the series of future hypotheticals and conditions

precedent offered by the father.
                                           7


       Because the children were removed from the father’s custody for the

required time, and because there was sufficient evidence the children could not be

returned to the father’s custody, the State proved at least one ground for

termination under section 232.116(1)(h).1

       The second ground for termination, section 232.116(1)(j), is also supported

by the record. That provision allows for termination when (1) the child has been

adjudicated in need of assistance and custody has been transferred for placement

pursuant to section 232.102 and (2) “[t]he parent has been imprisoned for a crime

against the child, the child’s sibling, or another child in the household.” Iowa Code

§ 232.116(1)(j). As to the first element, the children were removed from the father

and placed with the mother during the CINA proceedings. As to the second, the

father was convicted of and incarcerated for a crime against the children’s sibling.

It is immaterial that the criminal appeal remains pending. In re E.M., No. 22-0497,

2022 WL 2824765, at *2 (Iowa Ct. App. Jul. 20, 2022); see also In re A.M., No. 21-

1225, 2021 WL 5106043, at * 2 (Iowa Ct. App. Nov. 3, 2021) (recognizing

paragraph (j) allows the court to terminate parental rights if the State shows the

parent was imprisoned for “any length so long as the underlying crime was against

the child, their sibling, or another child living in the household”).


1 To the extent the father argues the allegedly improper removal affected the CINA
proceeding, his argument is moot after the termination of his parental rights. See
In re T.R., 705 N.W.2d 6, 11 (Iowa 2005) (finding “the change of custody portion
of the permanency order is temporary in nature” and “will inure or be subsumed in
the final termination order”); see also Riley Drive Ent. I, Inc. v. Reynolds, 970
N.W.2d 289, 296 (Iowa 2022) (“Courts exist to decide cases, not academic
questions of law. For this reason, a court will generally decline to hear a case
when, because of changed circumstances, the court’s decision will no longer
matter. This is known as the doctrine of mootness.” (quoting Homan v. Branstad,
864 N.W.2d 321, 328 (Iowa 2015)).
                                            8


       B. Best Interests of the Children

       In the second step, “we next ‘determine whether the best-interest framework

as laid out in section 232.116(2) supports the termination of parental rights.’” A.B.,

957 N.W.2d at 294 (quoting M.W., 876 N.W.2d at 219–20). When evaluating the

best interests of a child, we “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). The father asserts his parenting during visitation has been

“very good.” Even if he exceeded expectations during his limited time with fully

supervised visitation, the record contains no evidence the father addressed the

issues underlying removal. A jury found the father criminally responsible for the

death of Xa.M. While the father maintains the death was an accident, there is no

dispute Xa.M. died from serious injury sustained in the father’s care, and the jury

found beyond a reasonable doubt that the father acted recklessly (for the

involuntary manslaughter conviction) or with knowledge that he was creating a

substantial risk to the child’s health or safety (for the child-endangerment-resulting-

in-death conviction).

       On our de novo review of the record, we find the father continues to pose a

safety risk to the children and that termination is in the best interests of the children.

To the extent the father argues delaying termination until resolution of his criminal

appeal is in the children’s best interests, “It is well-settled law that we cannot

deprive a child of permanency after the State has proved a ground for termination

under section 232.116(1) by hoping someday a parent will learn to be a parent and
                                          9


be able to provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa

2010).

         C. Permissive Exceptions to Termination

         Our third step is to “consider whether any exceptions in section 232.116(3)

apply to preclude termination of parental rights.” A.B., 957 N.W.2d at 294 (quoting

M.W., 876 N.W.2d at 220). The father points to the mother’s custody of the

children and his bond with the children as reasons to maintain his parental rights.

Under section 232.116(3)(a) and (c), we need not terminate parental rights if “[a]

relative has legal custody of the child” or “[t]here is clear and convincing evidence

that the termination would be detrimental to the child at the time due to the

closeness of the parent-child relationship.” The father bears the burden to prove

these permissive exceptions. In re A.S., 906 N.W.2d 467, 476 (Iowa 2018).

         While the mother has legal custody of the children, “An appropriate

determination to terminate a parent-child relationship is not to be countermanded

by the ability and willingness of a family relative to take the child. The child’s best

interests always remain the first consideration.” Id. at 475 (quoting In re C.K., 558

N.W.2d 170, 174 (Iowa 1997)). As explained above, a jury found the father

criminally responsible for the death of an older sibling. Even considering the

mother’s custody of the children, termination of the father’s parental rights is in the

best interests of the children.

         Witnesses testified the father has a bond with the children. However, we

question the strength of this bond due to the young ages of the children, that they

have been out of the father’s custody for almost their entire lives, and the limited

nature of the father’s visitation. Also, “the existence of a bond is not enough. The
                                          10


law requires clear and convincing evidence that ‘termination would be detrimental

to the child at the time due to the closeness of the parent-child relationship.’” In re

A.B., 956 N.W.2d 162, 169 (Iowa 2021) (quoting Iowa Code § 232.116(3)(c)).

Considering the ongoing safety risk the father poses to the children, he failed to

carry his burden to prove his bond with the children is strong enough to preclude

termination.

   IV. Other Arguments

       A. Recusal

       The father argues the juvenile court judge should have recused herself,

alleging the judge was personally biased against him due to the court’s prior rulings

throughout the CINA and termination proceedings.                   See Iowa Code

§ 602.1606(1)(a) (providing a judge is disqualified from a proceeding if the judge

“has a personal bias or prejudice concerning a party”). We review the juvenile

court’s denial of a motion to recuse for abuse of discretion. In re S.D., 671 N.W.2d

522, 528 (Iowa Ct. App. 2003). “In order to show an abuse of discretion, a party

must demonstrate the court exercised its discretion on grounds or for reasons

clearly untenable or to an extent clearly unreasonable.” Id. The father bears the

burden of proving “actual prejudice.” In re C.W., 522 N.W.2d 113, 117 (Iowa Ct.

App. 1994).

       In response to the father’s motion, the juvenile court wrote:

       This Court does not have personal feelings, let alone bias, against
       any litigant or their attorney. Finding facts or issuing rulings that are
       adverse to him or that doesn’t adopt his argument does not constitute
       a bias. All facts found and rulings issued have been solely based on
       the evidence presented in court hearings and the applicable law.
       Many of those findings and rulings have already been affirmed on
                                         11


       appeal, and one cannot realistically believe a different judge would
       rule differently on termination given the facts of these cases.

We agree with the judge and, as explained above, we agree with the termination

of the father’s parental rights after our de novo review. The father did not show

and has not proven that the judge committed any errors out of personal bias. Thus,

the father did not carry his burden to prove recusal was required, and we find no

abuse of discretion in the denial of the motion to recuse.

       B. Delaying Termination

       The father argues the juvenile court should have waited until resolution of

his criminal appeal to decide whether to terminate his parental rights. It is unclear

on what grounds the father asks us to delay termination. To the extent he argues

for a general continuance until resolution of his criminal appeal, we review the

denial of a motion to continue for abuse of discretion. In re A.H., 950 N.W.2d 27,

33 (Iowa Ct. App. 2020).      The court denied his request to delay termination

because chapter 232 does not require or contemplate a delay until resolution of a

criminal appeal and because his sentence at the time of the hearing required him

to serve a mandatory minimum term of incarceration of fifteen years. We find no

abuse of discretion in refusing to delay termination.

       To the extent the father requests an additional six months to work toward

reunification, such an extension requires that the juvenile court “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b); see also id. § 232.117(5) (allowing the juvenile court to enter an
                                         12


order under section 232.104 in lieu of termination). “The burden for proving the

additional time would eliminate the need for removal rests on the parent seeking

it.” In re B.C., No. 22-0809, 2022 WL 2824768, at *2 (Iowa Ct. App. July 20, 2022).

The record contains no details of the father’s appeal or any reason to believe it

would be successful at any point, much less within six months. The father has

failed to carry his burden or even generate a fact question on the relevant statutory

factors.

       Finally, the father makes similar arguments in a “motion for order delaying

decision” that was filed after this case was transferred to our court and submitted

for decision without oral argument. We question whether this is a permissible

motion under our rules of appellate procedure. In any event, we deny the motion,

for the reasons expressed in this opinion.

       “Children should not be forced to wait for their parent to be able to care for

them, particularly when the court has little evidence to rely upon to believe the

circumstances will be different in six months.” In re M.M., No. 15-0214, 2015 WL

1332330, at *2 (Iowa Ct. App. Mar. 25, 2015). We reject any request for an

additional six months to work for reunification.

   V. Conclusion

       The State proved at least one statutory ground for termination, termination

is in the best interests of the children, and no exception precludes termination. We

also find that the juvenile court judge did not abuse her discretion in denying the

father’s motion for recusal and that delaying termination and our decision on

appeal until resolution of his criminal appeal is not appropriate.

       AFFIRMED.